      Case 2:21-cv-00133-WBS-DB Document 7 Filed 03/29/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11 VALERIE BROOKS,                                Case No. 2:21-cv-00133-WBS-DB
12               Plaintiff,                       ORDER
13         v.                                     Judge:        Hon. William B. Shubb
14 DSQUARED2 INC. doing business as               Dept.:        5
                                                  Magistrate:   Hon. Deborah Barnes
15 DSQUARED2 RETAIL LA INC.; and
   DOES 1 to 10, inclusive,
16
              Defendants.
17
18
19         The Court has reviewed the Joint Motion For Extension of Time for
20 Defendant to Respond to Complaint, DKT. #6, submitted by VALERIE BROOKS
21 ("Plaintiff") and DSQUARED2 INC. doing business as DSQUARED2 RETAIL LA
22 INC. ("Defendant"), (collectively, the "Parties") by and through their respective
23 attorneys.
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                              1
                                           ORDER
     Case 2:21-cv-00133-WBS-DB Document 7 Filed 03/29/21 Page 2 of 2


 1        Good cause appearing for the extension of time to respond to Plaintiff's
 2 Complaint in this matter, IT IS HEREBY ORDERED that Defendant shall have
 3 until April 26, 2021, to file a responsive pleading to the Complaint.
 4
 5        IT IS SO ORDERED.
 6 Dated: March 26, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                      [PROPOSED] ORDER
